             Case 1:20-cv-10434 Document 1-14 Filed 12/10/20 Page 1 of 2




                                EXHIBIT N




49024567;5
FILED: NEW YORK COUNTY CLERK 11/20/2020 03:01 PM                                         INDEX NO. 656014/2020
NYSCEF DOC. NO. 45 Case 1:20-cv-10434 Document 1-14 Filed 12/10/20 Page 2 of 2 NYSCEF: 11/20/2020
                                                                     RECEIVED




                                       AFFIRMATION OF SERVICE

                        TOD S. CHASIN, ESQ. hereby affirms the truth of the following facts under

         penalty of perjury:

                        1.     I am not a party to this action, am over eighteen years of age and am a

         counsel of the law firm of Riker, Danzig, Scherer, Hyland & Perretti, LLP, attorneys for

         Plaintiff, Argonaut Insurance Company.

                        2.     On November 20, 2020, I served, via Certified Mail and email, the

         attached Notice of Entry of the Order to Show Cause, dated November 18, 2020, along with

         documents submitted in support of the Order to Show Cause upon the following party:

                               Drivetrain, LLC
                               Attn: Marc Rosenberg
                               410 Park Ave., Suite 900
                               New York, NY 10022
                               mrosenberg@drivetrainllc.com


         Dated: November 20, 2020


                                                           RIKER DANZIG SCHERER
                                                           HYLAND & PERRETTI LLP



                                                           _________________________
                                                           Curtis M. Plaza, Esq.
                                                           Tod S. Chasin, Esq.
                                                           Agostino A. Zammiello, Esq.
                                                           500 Fifth Avenue
                                                           New York, New York 10110
                                                           Tel: (212) 302-6574
                                                           Fax: (212) 302-6628



         5230733v1




                                                    1 of 1
